Citation Nr: 1745115	
Decision Date: 10/11/17    Archive Date: 10/19/17

DOCKET NO.  13-06 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an initial rating greater than 50 percent for posttraumatic stress disorder (PTSD) with depressive disorder and alcohol dependence (in remission).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran and his Spouse



ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to November 1971 and March 1974 to May 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

The Veteran and his spouse testified at a hearing before the undersigned Veterans Law Judge (VLJ) in September 2014.  A transcript is of record.

The case was previously before the Board in February 2015, at which time the Board remanded the Veteran's PTSD claim for further development, to include the provision of a contemporaneous VA examination to determine the current level of severity of his service-connected PTSD with depressive disorder and alcohol dependence.  See February 2015 Board Remand.  The Board also found that the record raised a claim for a TDIU as an included claim within the Veteran's claim for an increased initial rating for his PTSD with depressive disorder and alcohol dependence.  See id.  See also Rice v. Shinseki, 22 Vet. App 447 (2009) (holding that, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability).  Accordingly the Board took jurisdiction over the claim for a TDIU, but remanded it to the RO for additional development. See id.  That requested development having been completed, the case has returned to the Board.



FINDINGS OF FACT

1.  Resolving reasonable doubt in his favor, throughout the entire appellate period, the Veteran's PTSD more closely approximates occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

2.  Throughout the appellate period, so since February 25, 2010, the manifestations of the Veteran's service-connected PTSD have been sufficiently incapacitating as to prevent him from obtaining or maintaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria are met for an initial rating of 70 percent for PTSD.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2014); 38 C.F.R. § 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2016).

2.  The criteria are met for a TDIU from February 25, 2010 forward.  38 U.S.C. §§ 1155 , 5107 (2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Initial Rating

For the reasons that follow, the Board concludes that an initial rating of 70 percent is warranted for the Veteran's PTSD with depressive disorder and alcohol dependence.


VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  See 38 U.S.C. § 1155; 38 C.F.R., Part IV.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2016).  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1 (2016).  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2016).  Otherwise, the lower rating will be assigned.  Id.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The schedule recognizes that disability from distinct injuries or diseases may overlap.  See 38 C.F.R. § 4.14 (2016).  However, the evaluation of the same disability or its manifestation under various diagnoses, which is known as pyramiding, is to be avoided.  Id.

In initial rating cases, VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the course of the claim, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).


The Veteran's service-connected PTSD with depressive disorder and alcohol dependence is currently evaluated as 50 percent disabling from February 5, 2010, the date of his claim for service connection, forward, under 38 C.F.R. § 4.130, Diagnostic Code 9411, according to VA's General Rating Formula for Mental Disorders.  See 38 U.S.C. § 1155; 38 C.F.R. §§ 4.1.  Under the General Rating Formula, as pertinent to the present appeal, a 50 percent rating is warranted where the disorder is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks (more than once a week); difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating requires occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  Id.

The maximum 100 percent rating requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The symptoms associated with each evaluation under the General Rating Formula do not constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Thus, the evidence considered in determining the appropriate evaluation of a psychiatric disorder is not restricted to the symptoms set forth in the General Rating Formula.  See id.  Rather, VA must consider all symptoms of a claimant's condition that affect his or her occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed. 1994) (DSM-IV).  Id. at 443.  (The DSM-IV has been recently updated with a Fifth Edition (DSM-5), and VA has issued an interim final rule amending certain provisions in the regulations to reflect this update, including the Schedule for Rating Disabilities.  79 Fed. Reg. 45093.  The amendments apply to applications that are received by VA or are pending before the agency of original jurisdiction on or after August 4, 2014.  Id.).  The Federal Circuit recently clarified that the General Rating Formula for Mental Disorders requires not only (1) sufficient symptoms of the kind listed in the percentage requirements, or others of similar severity, frequency or duration; but also (2) that those symptoms cause the level of occupational and social impairment specified in the regulation.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).

If the evidence demonstrates that the claimant's psychiatric disorder produces symptoms and resulting occupational and social impairment equivalent to that set forth in the criteria for a given rating in the General Rating Formula, then the appropriate, equivalent rating will be assigned.  Mauerhan, 16 Vet. App. at 443.  In this regard, the Board must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126 (2016); Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (noting that the "frequency, severity, and duration" of a veteran's symptoms "play an important role" in determining the disability level).  While VA considers the level of social impairment, it shall not assign an evaluation based solely on social impairment.  Id. 

Evaluating all the evidence of record, the Board finds that the frequency, severity, and duration of the Veteran's reported psychiatric symptomatology more closely approximates the criteria for an initial 70 percent rating for the entire period.  In this regard, the evidence reflects that the Veteran's service-connected psychiatric disorder is productive of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  See 38 C.F.R. § 4.130, DC 9411.  See also Fenderson, 12 Vet. App. at 126; 38 C.F.R. § 3.400(o).  

Specifically, VA and private psychiatric and mental health treatment records dated during the appellate period, as well as the September 2010, November 2012, and August 2015 VA psychiatric examination reports, indicate, in particular, anxiety; depression; chronic insomnia; isolating behaviors; intrusive thoughts; reexperiencing traumatic events; avoidance behaviors; restricted affect; hypervigilance; suspiciousness; exaggerated startle response; anhedonia; recurrent suicidal ideation; impaired impulse control (such as unprovoked irritability with periods of violence); decreased concentration; decreased motivation and mood; impaired short-term memory; difficulty in establishing and maintaining effective work and social relationships; and difficulty in adapting to stressful circumstances, including work or a worklike setting.  See, e.g., May 2010 Assessment from the Psychological Service Center (recording psychiatric symptomatology including frequent irritability and anger, recurrent suicidal ideation, intrusive thoughts, re-experiencing, avoidance behaviors, recurrent nightmares, insomnia, isolating behaviors, anhedonia, suspiciousness, hypervigilance, and impaired concentration); September 2010 VA Psychiatric Compensation and Pension (C & P) Examination Report (reflecting symptoms including anxiety, depression, frequent irritability and anger, isolating behaviors, intrusive thoughts, avoidance behaviors, suspiciousness, hypervigilance, recurrent nightmares, insomnia, depression, anhedonia, and frequent suicidal ideation); June 2012 VA Neurology Consultation Report (noting that the Veteran experiences manifestations attributable to his service-connected psychiatric disability including problems with short term memory, chronic depression, insomnia, anxiety, and isolating behaviors); December 2012 VA PTSD Disability Benefits Questionnaire (DBQ) (noting psychiatric manifestations including anxiety, depression, re-experiencing, hypervigilance, irritability and outbursts of anger, avoidance behaviors, restricted affect, isolating behaviors, depression, anhedonia, impaired memory and concentration, insomnia, suspiciousness, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships); August 2015 VA PTSD DBQ (reflecting symptoms including avoidance behaviors, re-experiencing, restricted affect, anhedonia, isolating behaviors, hypervigilance, exaggerated startle response, insomnia, irritability and outbursts of anger, impaired memory and concentration, flattened affect, disturbances of motivation and mood, suicidal ideation, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a worklike setting).  See also 38 C.F.R. § 4.130, Diagnostic Code 9411.

Accordingly, given the evidence of severe psychiatric symptomatology productive of symptoms including anxiety; depression; chronic insomnia; isolating behaviors; intrusive thoughts; reexperiencing traumatic events; avoidance behaviors; restricted affect; hypervigilance; suspiciousness; exaggerated startle response; anhedonia; recurrent suicidal ideation; impaired impulse control (such as unprovoked irritability with periods of violence); decreased concentration; decreased motivation and mood; impaired short-term memory; difficulty in establishing and maintaining effective work and social relationships; and difficulty in adapting to stressful circumstances, including work or a worklike setting, the Board finds that, for the entire appellate period, the Veteran's service-connected PTSD with depressive disorder and alcohol dependence resulted in occupational and social impairment with deficiencies in most areas.  38 C.F.R. §§ 4.7, 4.130, DC 9411.  

Additionally, the Board emphasizes that the Veteran has consistently reported experiencing suicidal ideation throughout the appellate period, including on private psychological evaluation in May 2010, and on VA psychiatric examination in September 2010 and August 2015.  See May 2010 Assessment from the Psychological Service Center; September 2010 VA Psychiatric C & P Examination Report; August 2015 VA PTSD DBQ.  


In this regard, the United States Court of Appeals for Veterans Claims (Court) has held that suicidal ideation generally rises to the level contemplated in a 70 percent evaluation.  See Bankhead v. Shulkin, No. 15-2404 (Vet. App., May 19, 2017) (precedential panel decision).  The Court specified that VA must not require "more than thought or thoughts to establish the symptom of suicidal ideation," and may not require that the Veteran have "been hospitalized or treated on an inpatient basis" to establish suicidal ideation because that "imposes a higher standard than the criteria in the [Diagnostic Code] for mental disorders."  Id.  Moreover, the Court cautioned VA not to conflate the risk of "suicidal ideation, which VA generally considers indicative of a 70 [percent] evaluation, and his risk of self-harm, the persistent danger of which VA generally considers indicative of a 100 [percent] evaluation."  Id.  

Accordingly, in light of the foregoing, the Board finds that the Veteran's consistent reports of experiencing suicidal ideation, coupled with his other psychiatric manifestations, which include additional symptoms listed in the criteria for a 70 percent rating such as impaired impulse control (such as unprovoked irritability with periods of violence) and difficulty in adapting to stressful circumstances, including work or a worklike setting, at least as likely as not meet the criteria for a higher 70 percent rating for the service-connected PTSD with depressive disorder and alcohol dependence for the entire appellate period.  See 38 U.S.C. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

However, at no time during the pendency of this claim have the criteria for a 100 percent rating for PTSD with depressive disorder and alcohol dependence been satisfied or approximated.  See 38 C.F.R. § 4.130, DC 9411.  As the Federal Circuit held in Vazquez-Claudio, a claimant may only qualify for a given disability rating under the General Rating Formula by demonstrating the particular symptoms corresponding to that rating, or others of similar severity, frequency, and duration.  713 F.3d at 117.  The Federal Circuit made clear in this regard that in order to show that a symptom is equivalent in severity, frequency, and duration to a symptom listed in the General Rating Formula for a given rating, it is not sufficient that the symptom produce the level of occupational and social impairment associated with that rating.  See id. at 116-17.  Otherwise, a claimant "whose symptoms correspond[ed] exactly to a 30 percent rating" could be granted a 70-percent rating if it were shown that they affected most areas.  Id.  The Federal Circuit rejected this interpretation, holding that there must be an initial finding that the Veteran has one or more symptoms of similar severity, frequency, and duration to the symptoms specifically listed in the General Rating Formula for a given rating, and then, if that is established, an assessment of whether one or more of such symptoms produces the level of occupational and social impairment contemplated by that rating.  See id. at 117-118.  

Here, the Veteran has not manifested any of the symptoms listed in the criteria for a 100 percent rating, and the symptoms he does have are not equivalent in severity, frequency, and duration so as to preclude social and occupational functioning.  See id.  See also 38 C.F.R. § 4.130, DC 9411 (listing symptoms for the maximum 100 percent rating including gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name).  Not only is there an absence of any of the symptoms associated with a 100 percent rating, but the clinical findings consistently show that the Veteran's thought processes and communication were normal, that he did not have persistent delusions or hallucinations, that he has been able to maintain minimal personal hygiene, is oriented, and that his memory is no more than moderately diminished.  See 38 C.F.R. § 4.130, DC 9411. 

In order to warrant a 100-percent rating, the Veteran's psychiatric symptoms must not only produce total occupational and social impairment, but must also be equivalent in severity, frequency, and duration to the symptoms corresponding to a 100 percent rating.  See Vazquez-Claudio, 713 F.3d at 116-17.  In other words, the Veteran's symptoms in and of themselves must be equivalent in severity, frequency, and duration to the symptoms listed for a 100 percent rating in order for this evaluation to apply; they cannot be bootstrapped into such equivalency by means of the functional impairment they allegedly cause.  See id. (rejecting the interpretation that symptoms corresponding to a 30 percent rating would warrant a 70 percent rating merely because it was found that they cause deficiencies in most areas). 

Alternatively, the evidence reflects that the Veteran's service-connected PTSD with depressive disorder and alcohol dependence has not caused either total occupational or total social impairment, as he has maintained some social relationships, including with several members of his family, and he has been noted to be generally self-sufficient, independently functioning, cooperative, and exhibiting normal communication by VA examiners and health care providers.  See 38 C.F.R. § 4.130.  Accordingly, the criteria for a 100 percent rating have not been satisfied or approximated during the pendency of this claim.  See id.

II.  TDIU

Finally, the Veteran maintains that his service-connected PTSD with depressive disorder and alcohol dependence has precluded him from obtaining and maintaining gainful employment since February 2010.  See, e.g., June 2015 Veteran's Application for Increased Compensation Based on Unemployability (VA Form 21-8940).

Total disability ratings for compensation may be assigned, where the schedular rating is less than 100 percent, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of one or more service-connected disabilities without regard to advancing age or nonservice-connected disability.  See 38 C.F.R. §§ 3.340, 3.341(a), 4.16(a); Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993) (holding that the central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability); see also 38 C.F.R. § 4.19 (unemployability associated with advancing age or intercurrent disability may not be used as a basis for a total disability rating).  The claimant's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be considered.  38 C.F.R. § 4.16(b).

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 4.15.  While the rating is based primarily upon the average impairment in earning capacity, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability, and to the effect of combinations of disability.  Id.  

Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  38 C.F.R. § 4.16(a); Moore v. Derwinski, 1 Vet. App. 356 (1991).  Marginal employment shall generally be deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  38 C.F.R. § 4.16(a).  Marginal employment may also be established, on a facts found basis, when earned annual income exceeds the poverty threshold, including but not limited to employment in a protected environment such as a family business or sheltered workshop.  Id.  Consideration must be given in all claims to the nature of the employment and the reason for termination.  Id.  

Certain percentage requirements must be satisfied in order to qualify for schedular consideration of entitlement to TDIU.  Specifically, if unemployability is the result of only one service-connected disability, this disability must be ratable at 60 percent or more.  See 38 C.F.R. § 4.16(a).  If it is the result of two or more service-connected disabilities, at least one must be ratable at 40 percent or more, with the others sufficient to bring the combined rating to 70 percent or more.  Id.  Disabilities of one or both upper extremities, or one or both lower extremities, including the bilateral factor, disabilities resulting from a common etiology or a single accident, and disabilities affecting a single body system such as orthopedic disabilities, will be considered as one disability for TDIU purposes.  Id.  


In light of the Board's decision herein, the Veteran is now in receipt of a 70 percent rating for his PTSD with depressive disorder and alcohol dependence, which is sufficient to avail him of schedular TDIU under § 4.16(a).  The only remaining consideration, then, is whether his service-connected disability renders him unable to obtain and maintain substantially gainful employment.  

The record reflects that the Veteran last worked in February 2010 as a self-employed automotive restoration specialist.  See, e.g., September 2014 Board Hearing Transcript; June 2015 Veteran's Application for Increased Compensation Based on Unemployability (VA Form 21-8940).  There is no evidence of experience or training in any other field.  

Significantly, the August 2015 VA examiner noted that the Veteran "owned an automotive frame repair business . . . for 25 years," but "lost the business in 2010 after he experienced a severe bout of alcohol withdrawal that resulted in a toxic state and subsequently pneumonia and problems with his liver (that were attributed to his alcohol use)."  The Veteran's alcohol dependence is recognized as part of his service connected psychiatric disorder.  

In an October 2012 letter, the Veteran's primary care physician opined that the Veteran's "mental health issues, specifically depression and PTSD" contributed to his inability to obtain or maintain employment.  See October 2012 Letter from M.H., M.D.  See also August 2010 Letter from M.H., M.D. (reflecting that the Veteran "needs intensive outpatient treatment for PTSD in order to . . . manage his symptoms to live a functional life").  Additionally, a March 2015 VA mental health note reflects that "be[ing] gainfully employed . . . would be very difficult [for the Veteran] considering" the manifestations of his service-connected psychiatric conditions.  See March 2015 VA Mental Health Outpatient Note.  

In light of this evidence reflecting that the Veteran's unemployment in February 2010 was the result of the manifestations of his service-connected PTSD with depressive disorder and alcohol dependence, considering the evidence indicating that the Veteran has been unable to obtain or maintain substantially gainful employment since he left employment in February 2010, given the medical evidence reflecting that his sustained unemployment is related to his service-connected psychiatric disability, in the absence of any evidence that directly contradicts this conclusion, the Board finds that, resolving reasonable doubt in the Veteran's favor, a TDIU is warranted for the entire appellate period.  Accordingly, a TDIU is granted from February 25, 2010 forward.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. 49, 55.


ORDER

An initial rating of 70 percent for PTSD is granted, subject to the laws and regulations governing the payment of VA compensation.

Entitlement to TDIU is granted for the entire appellate period, so from February 25, 2010 forward, subject to the laws and regulations governing the payment of VA compensation.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


